Application for a Rehearing.
His Honor Judge Frank McGloin
delivered the opinion and decree of the court in the words and figures following, to wit;
Defendant demands a reopening of this case., on the grounds that this court fell into an error in assuming it to. be a fact that there was nothing in the record to show that the judge a quo awarded attorney’s fees for. services in prosecuting this particular suit to judgment.
.. Reference is made to the judgment on the merits, rendered below, where it is expressly recited that $50.00 is allowed for prosecuting the claim. The applicant seems in error, as to the principles upon which this conclusion of this tribunal was reached. "We do not undertake to determine upon, the question of plaintiff to demand such attorney’s fees, or those of *258the court a quo to award them. We found the case brought up by no statement of facts, or in any other manner, which authorized us to review the general application to all the facts of the case, made by the judge a quo. The case was transmitted to us for review, only upon particular questions of law, as contemplated by rule 3 of this court. The method of submitting such “particular questions of law,” as was involved in this case, being as it was not apparent upon the face of the papers, is by bill of exceptions, as was done. It is the principle of the law, that such bills of exception must be full, explicit and unmistakable, furnishing to the appellate court all the facts and information, necessary to the proper comprehension of the issue involved. It is also settled, that if the bill leaves the matter in doubt, or does not make full revelation, so as to enable the higher courts to pass knowingly upon the question, that the ruling will be presumed to be intrinsically correct, and justified by surrounding and undisclosed circumstances. Rule No. 3 of this court, expresses these principles, and restricts the court to the bill itself, in determining those particular questions, which it is its peculiar and special province to preserve.
We do not consider that we have the right to eke out the deficiencies of the bill by extraneous references to the petition or evidence, or other documents, except when these are made, actually, or by necessary connection with the “particular question” a part of the bill therefor, these may have been affected, or varied by some portion of the unwritten history of the case. Nor, can we consult the general, or final judgment, which may or may not have been molded by incidents of the case, such as confessions, evidence received without objection, subsequent to the occurrence which' called forth the bill or even before, but not connected therewith, or referred to therein.
The principle which precludes us from examining the general merits of the case, is, that we have not before us all the facts which go to constitute the same. What is true as to such general examination, is equally correct, as to the examination *259of particular issues. We must be certain that we have before us all that bears upon that issue, or rather did bear upon it, when it presented itself to the judge a quo. The party seeking relief must see that everything is so furnished and in the shape of the judge’s certification to his bill of exceptions, for in groping blindly about, outside of its presence, we may lay hands upon something which though apparently light, has been affected, or its influence destroyed, by other things or matters, which are beyond our sight.
Rehearing refused.